         Case 1:15-cr-00706-VSB Document 947
                                         939 Filed 04/24/20
                                                   04/15/20 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 15, 2020
BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square                                                                      4/24/2020
New York, New York 10007                                              The sentencing control date in this matter is hereby
                                                                      adjourned to October 22, 2020.
       Re:     United States v. Heidi Hong Piao,
               15 Cr. 706 (VSB)

Dear Judge Broderick:

        With consent of the defendant in the above-captioned matter, the Government
respectfully writes to request that the control date for the sentencing of the defendant, presently
scheduled for April 24, 2020, be adjourned for six months.

                                      Respectfully submitted,

                                      GEOFFREY S. BERMAN
                                      United States Attorney

                               By:    s/ Daniel C. Richenthal
                                      Daniel C. Richenthal
                                      Janis M. Echenberg
                                      Douglas S. Zolkind
                                      Assistant United States Attorneys
                                      (212) 637-2109/2597/2418

                                      ROBERT ZINK
                                      Chief, Fraud Section
                                      Criminal Division

                               By:    s/ David A. Last
                                      David A. Last
                                      Assistant Chief
                                      (202) 616-5651

cc:    Counsel of Record
